DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 and 18-20 are pending for examination.
This Office Action is FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Copty et al. (U.S. Publ. No. 2008/0319729 A1), hereinafter Copty and further in view of Ben-Yehuda (U.S. Publ. No. 2012/0117424 A1), hereinafter Ben-Yehuda.
Regarding claim 1, Copty teaches a method, comprising:
obtaining a test template for testing a unit (Copty, paragraph 0003 teaches test template), 
the test template comprising a multiplicity of elements, including, at least, a first element and another element (Copty, paragraph 0003 includes a set of constraints including instructions for converting effective address to real physical address and quality constraint including a plurality of load store instructions); 
generating a partially instantiated test template, wherein the partially instantiated test template comprises a first instance for the first element and the another element in an uninstantiated form (Copty, paragraph 0004 teaches producing a plurality of distinct program instances.  Paragraphs 0055-0060 “teach the transaction has a precondition, which is not affected by the transaction, e.g., an address translation path from an effective page to a real page. Accordingly, transaction generator 156 may duplicate and/or mutate the transaction to generate one or more of manipulated transactions 158, e.g., relating to accessing any other address within the same page.”  Precondition is address translation instruction that is a “first instance for the first element” and duplicated and/or mutated transactions including instruction from paragraphs 0056, 0057, 0058, 0059, or 0060 that is “another element in an uninstantiated form”.);  
generating, based on the partially instantiated test template, a first test complying with the test template, wherein the first test comprises the first instance for the first element and an instance for the another element (Copty, Fig. 1, block 162 Test Case and paragraphs 0055-0060 and 0050, 0068); 
executing the first test to obtain a first test result (Copty, Fig. 1, block 164, Execution Engine and paragraph 0048); 
generating, based on the partially instantiated test template, a second test complying with the test template, wherein the second test comprises the first instance for the first element and another instance for the another element, thereby using the first instance for said generating the first test and the second test (Copty, Fig. 1, block 162 Test Case and paragraphs 0055-0060 and 0050, 0068); and 
executing the second test to obtain a second test result (Copty, Fig. 1, block 164, Execution Engine and paragraph 0048),
whereby generating the partially instantiated test template by the processor and generating the first test and the second test by the unit shifts utilized computation resources from the unit to the processor (MPEP 2111.04(I) states that a "‘whereby clause in a method claim is not given [patentable] weight when it simply expresses the intended result of a process step positively recited.’" Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  This claim element recites that “generating the partially instantiated test template by the processor and generating the first test and the second test by the unit” (process steps previously positively recited in the claim in lines 4-15) results in shifting utilized computation resources from the .
Copty does not teach (in bold) generating the partially instantiated test template by the processor and generating the first test and the second test by the unit.
Ben-Yehuda, in the same field of endeavor, teaches generating the partially instantiated test template by the processor (Ben-Yehuda, paragraph 0008 teaches method performed by processor including obtaining a test template, so system-level generator is performed by processor. Paragraphs 0018-0019, “System-level generation tasks may be performed by a system-level generator. …The determination may be performed based on indications in the test template, … by an automatic preprocessing tool. Yet another technical solution is to utilize a system-level generator to generate an abstract testcase …” and under BRI partially instantiated test template is an abstract testcase.) and generating the first test and the second test by the unit (Ben-Yehuda, paragraphs 0018-0019, “Unit-level generation tasks may be performed by a unit-level generator. … and utilize a unit-level generator to generate a testcase based on the abstract testcase.”  Ben-Yehuda teaches a unit generating different portions of a test case which are multiple tests.).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Copty to incorporate the teachings of Ben-Yehuda and provide for generating the partially instantiated test template by the processor and generating the first test and the second test by the unit.  Doing so would provide the advantage and capability of simplifying and 

Regarding claim 18, Copty teaches:
A system for testing a unit (Copty, paragraphs 0008, 0042, test generation to test and verify a hardware design DUT), 
the system having a processor, the processor and the unit being adapted to perform (Copty, Fig. 1, Processor 111): 
obtaining a test template for testing the unit (Copty, paragraph 0003 teaches test template), 
the test template comprising a multiplicity of elements, including, at least, a first element and another element (Copty, paragraph 0003 includes a set of constraints including instructions for converting effective address to real physical address and quality constraint including a plurality of load store instructions);
generating a partially instantiated test template, wherein the partially instantiated test template comprises a first instance for the first element and the another element in an uninstantiated form (Copty, paragraph 0004 teaches producing a plurality of distinct program instances.  Paragraphs 0055-0060 “teach the transaction has a precondition, which is not affected by the transaction, e.g., an address translation path from an effective page to a first instance for the first element” and duplicated and/or mutated transactions including instruction from paragraphs 0056, 0057, 0058, 0059, or 0060 that is “another element in an uninstantiated form”.); 
generating, based on the partially instantiated test template, a first test complying with the test template, wherein the first test comprises the first instance for the first element and an instance for the another element (Copty, Fig. 1, block 162 Test Case and paragraphs 0055-0060 and 0050, 0068); 
executing the first test to obtain a first test result (Copty, Fig. 1, block 164, Execution Engine and paragraph 0048); 
generating, based on the partially instantiated test template, a second test complying with the test template, wherein the second test comprises the first instance for the first element and another instance for the another element, thereby using the first instance for said generating the first test and the second test (Copty, Fig. 1, block 162 Test Case and paragraphs 0055-0060 and 0050, 0068); and
executing the second test to obtain a second test result (Copty, Fig. 1, block 164, Execution Engine and paragraph 0048),
whereby generating the partially instantiated test template by the processor and generating the first test and the second test by the unit shifts utilized computation resources from the unit to the processor (MPEP 2111.04(I) states that a "‘whereby clause in a method claim is not given [patentable] weight when it simply expresses the intended result of a process step positively recited.’" Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  Claim 18 is a system claim containing method steps. This claim element recites that “generating the partially instantiated test template by the processor and generating the first test and the second test by the unit” (process steps previously positively recited in the claim in lines 5-17) results in shifting utilized computation resources from the unit to the processor. Thus, this element is simply an intended result and is not given any patentable weight and no claim mapping is needed).
Copty does not teach (in bold) generating the partially instantiated test template by the processor and generating the first test and the second test by the unit.
Ben-Yehuda, in the same field of endeavor, teaches generating the partially instantiated test template by the processor (Ben-Yehuda, paragraph 0008 teaches method performed by processor including obtaining a test template, so system-level generator is performed by processor. Paragraphs 0018-0019, “System-level generation tasks may be performed by a system-level generator. …The determination may be performed based on indications in the test template, … by an automatic preprocessing by the unit (Ben-Yehuda, paragraphs 0018-0019, “Unit-level generation tasks may be performed by a unit-level generator. … and utilize a unit-level generator to generate a testcase based on the abstract testcase.”  Ben-Yehuda teaches a unit generating different portions of a test case which are multiple tests.).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Copty to incorporate the teachings of Ben-Yehuda and provide for generating the partially instantiated test template by the processor and generating the first test and the second test by the unit.  Doing so would provide the advantage and capability of simplifying and generating tests for the device or system under test that provides greater test coverage because the SUT as a whole is taken into account and also unit tests that are generally indifferent to the system as a whole are taken into account (Ben-Yehuda, paragraph 0019).

Regarding claim 20, Copty teaches:
A computer program product for testing a unit (Copty, paragraphs 0008, 0042, test generation to test and verify a hardware design DUT), 
comprising a non-transitory computer readable medium retaining program instructions, which instructions when read by a processor, cause the processor and the unit to perform (Copty, paragraph 0083, Fig. 1, block 111 processor):
obtaining a test template for testing the unit (Copty, paragraph 0003 teaches test template), 
the test template comprising a multiplicity of elements, including, at least, a first element and another element (Copty, paragraph 0003 includes a set of constraints including instructions for converting effective address to real physical address and quality constraint including a plurality of load store instructions);
generating a partially instantiated test template, wherein the partially instantiated test template comprises a first instance for the first element and the another element in an uninstantiated form (Copty, paragraph 0004 teaches producing a plurality of distinct program instances.  Paragraphs 0055-0060 “teach the transaction has a precondition, which is not affected by the transaction, e.g., an address translation path from an effective page to a real page. Accordingly, transaction generator 156 may duplicate and/or mutate the transaction to generate one or more of manipulated transactions 158, e.g., relating to accessing any other address within the same page.”  Precondition is address translation instruction that is a “first instance for the first element” and duplicated and/or mutated transactions including instruction from paragraphs 0056, 0057, 0058, 0059, or 0060 that is “another element in an uninstantiated form”.); 
generating, based on the partially instantiated test template, a first test complying with the test template, wherein the first test comprises the first instance for the first element and an instance for the another element (Copty, Fig. 1, block 162 Test Case and paragraphs 0055-0060 and 0050, 0068);
executing the first test to obtain a first test result (Copty, Fig. 1, block 164, Execution Engine and paragraph 0048);
generating, based on the partially instantiated test template, a second test complying with the test template, wherein the second test comprises the first instance for the first element and another instance for the another element, thereby using the first instance for said generating the first test and the second test (Copty, Fig. 1, block 162 Test Case and paragraphs 0055-0060 and 0050, 0068); and
executing the second test to obtain a second test result (Copty, Fig. 1, block 164, Execution Engine and paragraph 0048),
whereby generating the partially instantiated test template by the processor and generating the first test and the second test by the unit shifts utilized computation resources from the unit to the processor (MPEP 2111.04(I) states that a "‘whereby clause in a method claim is not given [patentable] weight when it simply expresses the intended result of a process step positively recited.’" Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  Claim 20 is an apparatus or product claim containing method steps. This claim element recites that “generating the partially instantiated test template by the processor and generating the first test and .
Copty does not teach (in bold) generating the partially instantiated test template by the processor and generating the first test and the second test by the unit.
Ben-Yehuda, in the same field of endeavor, teaches generating the partially instantiated test template by the processor (Ben-Yehuda, paragraph 0008 teaches method performed by processor including obtaining a test template, so system-level generator is performed by processor. Paragraphs 0018-0019, “System-level generation tasks may be performed by a system-level generator. …The determination may be performed based on indications in the test template, … by an automatic preprocessing tool. Yet another technical solution is to utilize a system-level generator to generate an abstract testcase …” and under BRI partially instantiated test template is an abstract testcase.) and generating the first test and the second test by the unit (Ben-Yehuda, paragraphs 0018-0019, “Unit-level generation tasks may be performed by a unit-level generator. … and utilize a unit-level generator to generate a testcase based on the abstract testcase.”  Ben-Yehuda teaches a unit generating different portions of a test case which are multiple tests.).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Copty to incorporate the teachings of Ben-Yehuda and provide for generating the partially instantiated test template by the processor and generating the first test and the second test by the unit.  Doing so 

Regarding dependent claim 2, Copty teaches further comprising reporting the first test result and the second test result (Copty, Fig. 1 block 113 Output, paragraphs 0036, 0038).

Regarding dependent claim 3, Copty teaches wherein said generating a partially instantiated test template comprises: identifying the first instance as a possible instantiation of the first element (Copty, paragraph 0004 teaches producing a plurality of distinct program instances.  Paragraphs 0055-0060 “teach the transaction has a precondition, which is not affected by the transaction, e.g., an address translation path from an effective page to a real page. Accordingly, transaction generator 156 may duplicate and/or mutate the transaction to generate one or more of manipulated transactions 158, e.g., relating to accessing any other address within the same page.”  The transaction is a “first instance as a possible instantiation of the first element”.).

Regarding dependent claims 4 and 19, Copty teaches further comprising repeatedly performing generating, based on the partially instantiated test template, an additional test complying with the test template and executing the additional test, until each possible instance for the another element is utilized to generate a test (Copty, paragraphs 0055-0060 and 0070).

Regarding dependent claim 5, Copty teaches further comprising repeatedly performing generating, based on the partially instantiated test template, an additional test complying with the test template and executing the additional test for a number of times smaller than a threshold number, wherein a different first instance is generated on each repetition (Copty, paragraph 0070 where the threshold is “test generator 156 may generate, for example, 2*(4096+4096/2+4096/4+4096/8) transactions, within a 4096-byte page, if a 2-byte access is performed to an even address.”).

Regarding dependent claim 6, Copty teaches wherein the first element has at most a threshold number of possible instances (Copty, paragraphs 0055-0060 and 0070).

Regarding dependent claim 7, Copty teaches wherein the another element has more than the threshold number of possible instances (Copty, paragraphs 0055-0060 and 0070).

Regarding dependent claim 8, Copty teaches wherein the threshold number is at least one and at most ten (Copty, paragraph 0055, number of transactions based .
	
	Regarding dependent claim 9, Copty teaches wherein the first instance is context-independent (Copty, paragraph 0055 “the transaction has a precondition, which is not affected by the transaction”).

	Regarding dependent claim 10, Copty teaches wherein said generating the partially instantiated test template comprises performing a selection of the instance using either random selection or exhaustive selection (Copty, paragraph 0050 that teaches “random selection” and paragraph 0070 that teaches a large “exhaustive selection” of instances.  Exhaustive selections are also taught in paragraphs 0066-0069.).

	Regarding dependent claim 11, Copty teaches wherein said generating the first test based on the partially instantiated test template, comprises performing a selection of the another instance using either random selection or exhaustive selection (Copty, paragraph 0050 that teaches “random selection” and paragraph 0070 that teaches a large “exhaustive selection” of the another instance.  Exhaustive selections are also taught in paragraphs 0066-0069.).  

	Regarding dependent claim 12, Copty teaches wherein said generating the first test based on the partially instantiated test template, comprises: 
obtaining a Constraint Satisfaction Problem (CSP), wherein a solution to the CSP constitutes instances for a test for testing the unit and complying with the test template (Copty, paragraphs 0004, 0027, 0031, 0045); and 
solving the CSP with the first instance assigned to the first element, thereby solving the CSP for fewer variables than a number of elements comprised in the test template (Copty, paragraph 0045, 0053 type-1 or type-2 transaction).

Regarding dependent claim 13, Copty teaches wherein the another element is associated with a domain, the domain comprising the instance and the another instance (Copty, paragraphs 0055-0060 teaches multiple instances in domain of all possible test inputs in test cases).

Regarding dependent claim 14, Copty teaches wherein the first element or the another element is a computer instruction (Copty, paragraphs 0055-0060).

Regarding dependent claim 15, Copty teaches wherein the first element or the another element is a parameter for a computer instruction (Copty, paragraphs 0055-0060, parameters are number of bytes.).  

	Regarding dependent claim 16, wherein said generating the first test is performed by a first thread of the unit, and wherein said executing the first test is performed by a second thread of the unit (Copty, Fig. 1 system 100 teaches multi threaded system described in paragraphs 0035-0041).

	Response to Arguments
Applicant’s arguments filed 12/28/2020 with regards to independent claims 1, 18, and 20 have been fully considered, but they are moot in view of the new grounds of rejection.
Applicant’s representative in their arguments filed 12/28/2020 on page 8 of the “Remarks” section argues:
In the rejections of Claims 6 and 7, the Office Action asserts that Copty teaches these features on pars. [0055]-[0060] and [0070]. Applicant respectfully submits that on said locations Copty teaches generating multiple transactions, but does not even mention a threshold on the number of possible instances. Further, absent reference to a threshold, Copty does not and cannot teach differentiating between, or taking different actions related to a first element having at most a threshold number of possible instances, and another element having more than the threshold number of possible instances.

The Examiner respectfully disagrees with Applicant’s representative argument that Copty does not teach the elements of claims 6 and 7.  Copty in paragraphs 0055-0060, 0070 and in other paragraphs throughout this reference teaches a transaction with instructions (i.e. the first element) that are mutated a threshold number of times, Copty in paragraphs 0056-0060 gives 5 instances.  Copty in paragraph 0070 teaches a transaction with other instructions (i.e. the another element) in test case that has a high quality level which has many more than 5 possible instances.  Thus, Copty teaches 

Conclusion
Applicant's amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on Mon.-Fri. 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/I.C./           Examiner, Art Unit 2114                                                                                                                                                                                             

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114